Exhibit 10.3

Execution Copy

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made by and between Rekha
Hemrajani (“Employee”) and Aravive, Inc. (“Aravive”, or the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).

RECITALS

WHEREAS, Employee was employed by the Company;

 

WHEREAS, Employee signed an offer letter with the Company dated January 8, 2020
(“Offer Letter”);

 

WHEREAS, Employee signed an Employee Confidential Information and Inventions
Assignment Agreement on January 8, 2020 (the “Confidentiality Agreement”),
attached hereto as Exhibit D, and the Parties entered into an Indemnification
Agreement, dated January 9, 2020 (the “Indemnification Agreement”), attached
hereto as Exhibit E;

WHEREAS, the Company offered Employee to enter into the Stock Option Grant
Notice and Agreement attached hereto as Exhibit A granting Employee the option
to purchase shares of the Company’s common stock (the “Option Award”) subject to
the terms and conditions of the Aravive, Inc. 2019 Equity Incentive Plan (the
“2019 Equity Incentive Plan”) (attached hereto as Exhibit C) and the Stock
Option Agreement, all as modified herein (collectively the “Option Agreements”);

WHEREAS, the Company granted Employee restricted stock units (the “RSU Award”)
pursuant to the terms of a Restricted Stock Unit Grant Notice and Agreement, as
modified herein (attached hereto as Exhibit B) and the 2019 Equity Incentive
Plan (the “RSU Agreements”);

 

WHEREAS, Employee separated from employment with the Company effective April 8,
2020 (the “Separation Date”); and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

COVENANTS

1.Consideration.  In consideration of Employee’s execution of this Agreement and
Employee’s fulfillment of all of its terms and conditions, and provided that
Employee does not revoke the Agreement under the Acknowledgement of Waiver of
Claims under the ADEA section below, the Company agrees as follows:

a.Payment.  The Company agrees to pay Employee a total of Two Hundred Thirty
Seven Thousand Five Hundred Dollars ($237,500.00), at the rate of Nineteen
Thousand Seven Hundred Ninety One Dollars and Sixty Seven Cents ($19,791.67)
semi-monthly, less applicable withholding, for six (6) months from the first
regular payroll date following the Effective Date, in accordance with the
Company’s regular payroll schedule.  

 

b.COBRA.  The Company shall promptly reimburse Employee for the payments
Employee makes for COBRA coverage for herself, her spouse and other eligible
dependents, provided Employee timely elects and pays for COBRA coverage, for the
lesser of: (i) six (6) months or (ii) until the date when Employee commences new
employment or substantial self-employment (Employee agrees to inform the Company
immediately in such event).  COBRA reimbursements shall be made by the Company
to Employee consistent with the Company’s normal expense reimbursement

 

--------------------------------------------------------------------------------

 

policy, provided that Employee submits documentation to the Company’s Chief
Financial Officer substantiating Employee’s payments for COBRA coverage.

 

c.Stock Option Acceleration.  Under the terms of the Option Agreements, vesting
of the Option Award will cease as of the Separation Date. Notwithstanding the
foregoing, effective as of immediately prior to the Separation Date, the Board
of Directors of the Company (“Board”) has approved and the Company agrees to
accelerate the vesting of 35,750 shares subject to the Option Award.  

 

d.Extended Option Exercise Period.  Effective as of immediately prior to the
Separation Date, the Board has approved and the Company agrees to extend the
period of time for Employee to exercise any vested shares subject to Option
Award until the earlier of (i) the expiration date of the Option Award, or (ii)
twelve (12) months from the Separation Date. The Option Award will continue to
be governed by the terms of the Company’s 2019 Equity Incentive Plan.  If
Employee accepts this Agreement, Employee acknowledges and agrees that
Employee’s stock option(s) have/has been modified by the provisions of this
Agreement and that, as a result of the tax rules applicable to incentive stock
options, the option(s) that was/were intended to qualify as an incentive stock
option may hereafter be treated as a nonstatutory stock option.  Employee has
been advised to seek independent tax advice of the consequences of such
modification. Employee may exercise the Option Award option pursuant to a
“cashless exercise” program as further described in Section 4(c)(ii) of the 2019
Equity Incentive Plan.

 

e.RSU Acceleration.  Under the terms of the RSU Agreements, vesting of the RSU
Award will cease as of the Separation Date. Notwithstanding the foregoing,
effective as of immediately prior to the Separation Date, the Board has approved
and the Company agrees to accelerate the vesting of 14,250 shares subject to the
RSU Award. The shares subject to the RSU Award will be settled in accordance
with the terms of the RSU Agreements.  Employee consents to the sell-to-cover
arrangement described in Section 6(b) of the RSU Agreement to satisfy the Tax
Obligation (as defined in the RSU Agreements) relating to such the RSU Award.

 

f.General.  Employee acknowledges that without this Agreement, Employee is
otherwise not entitled to the consideration listed in this Section 1.  Employee
acknowledges and agrees that Exhibits A, B, and C reflect accurate versions of
Employee’s Stock Option Agreement, Restricted Stock Unit Agreement, and the 2019
Equity Incentive Plan. Employee acknowledges and agrees that she has no rights
or interest in any shares subject to the Option Award or the RSU Award, other
than those shares accelerated by the terms of this Section 1.

 

2.Benefits.  Employee’s health insurance benefits shall cease on the last day of
the month in which the Separation Date occurs, subject to Employee’s right to
continue Employee’s health, dental and vision insurance under COBRA.  Employee’s
participation in all benefits and incidents of employment, including, but not
limited to, vesting in stock options, and the accrual of bonuses, vacation, and
paid time off, ceased as of the Separation Date.

 

3.Payment of Salary and Receipt of All Benefits.  Except for accrued but unpaid
salary for the final pay period, accrued but unused vacation days as of the
Separation Date, and outstanding expense reimbursement requests for reasonable
Company-related business expenses, all of which shall be paid as soon as
practicable after the Separation Date, Employee acknowledges and represents
that, other than the consideration set forth in this Agreement, the Company and
its agents have paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, notice periods, premiums, leaves, housing allowances,
relocation costs, interest, severance, outplacement costs, fees, reimbursable
expenses, commissions, stock, stock options, vesting, and any and all other
benefits and compensation due to Employee.  For avoidance of doubt, Employee
shall retain her right to her vested 401(k) account balance.  

 

4.Release of Claims.  Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company, Aravive Biologics, Inc. (Delaware), and their respective current
and former officers, directors, employees, agents, investors, attorneys,
shareholders, administrators, affiliates, benefit plans, plan administrators,
professional employer organization or co-employer, insurers, trustees,
divisions, and subsidiaries, and predecessor and successor corporations and
assigns (collectively, the “Releasees”).  Employee, on Employee’s own behalf and
on behalf of Employee’s respective heirs, family members, executors, agents, and
assigns, hereby and forever releases the Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, demand, or cause of action relating to any
matters of any kind, whether presently known

 

--------------------------------------------------------------------------------

 

or unknown, suspected or unsuspected, that Employee may possess against any of
the Releasees arising from any omissions, acts, facts, or damages that have
occurred up until and including the Separation Date, including, without
limitation:

a.any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

b.any and all claims relating to, or arising from, Employee’s right to purchase,
or actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

 

c.any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

d.any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Uniformed Services Employment and Reemployment Rights
Act; the Emergency Family and Medical Leave Expansion Act; the Emergency Paid
Sick Leave Act; California Fair Employment and Housing Act, as amended, Cal.
Govt. Code § 12900 et seq.; Unruh Civil Rights Act, as amended, Cal. Civil Code
§ 51; Moore-Brown-Roberti Family Rights Act, as amended, Cal. Govt. Code §
12945.1 et seq.; California Pregnancy Disability Leave Law, as amended, Cal.
Govt. Code § 12945; the California Constitution; any applicable California
Industrial Welfare Commission Wage Order; California Access to Personnel Files
Law, as amended, Cal. Lab. Code § 1198.5; California Arrest History Law, Cal.
Lab. Code § 432.7-432.8; California Equal Pay Law, Cal. Lab. Code § 1197.5 et
seq.; California Ban the Box Law, Cal. Lab. Code § 432.9; California Sex
Offender Discrimination Law, Cal. Penal Code § 290.46; California Job Reference
Disclosures Law, Cal. Lab. Code § 1050 et seq.; Annual Pay Data Report, Cal.
Lab. Code § 160; California Crime Victim Leave Law, Cal. Lab. Code § 230, 230.1
& 230.5; California Nursing Mothers Break Time Law, Cal. Gov’t Code § 12970 &
Cal. Code Regs. tit. 2, § 7286.9; California Military Leave Law, Cal. Mil. &
Vet. Code §§ 394.5-395.9; California Organ and Bone Marrow Donation Leave Law,
Cal. Lab. Code §§ 1508-1513; California Overtime Law, Cal Lab Code § 515 et
seq.; Cal. Labor Code § 2699 et seq.; California Plant Closing Law, Cal. Lab.
Code § 1400 et seq.; California Security Breach Notification Requirements, as
amended, Cal. Civ. Code § 1798.29; California Social Security Number Privacy
Law, Cal. Lab. Code § 226; California Wage Payment Law, Cal. Lab. Code § 200 et
seq.; California Employee Personal Information Protection Act, Cal. Lab. Code §
1024.6; California Occupational Safety and Health Act, Cal. Lab. Code § 226.7;
California Family Rights Act (Cal. Govt. Code § 12945.1 et seq.); California
Wage Theft Prevention Act of 2011, Cal. Labor Code § 2810.5 et seq.; California
Healthy Workplace Healthy Family Act of 2014, Cal. AB 1522; Cal. Labor Code §§
226 and 246; California Anti-Retaliation law, Cal. Labor Code §§ 98.7, 1102.5,
1102.61, and 1103.62;

 

e.any and all claims for violation of the federal or any state constitution;

f.any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

g.any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

 

h.any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not waive any rights of Employee, or any
obligations of the Company: (1) under this Agreement; (2) that cannot be
released as a matter of law, including any Protected Activity (as defined
below);

 

--------------------------------------------------------------------------------

 

(3) regarding unemployment compensation benefits or workers’ compensation
benefits; (4) regarding indemnification, contribution, advancement or payment of
related expenses pursuant to the Company’s Bylaws or other organizing documents,
under any written agreement between the Parties (including the Indemnification
Agreement), or under applicable law, in each case as applicable; (5) regarding
insurance coverage under any directors and officers liability insurance, other
insurance policies of Employer, COBRA, or any similar state COBRA law; (5)
regarding any benefits vested and non-forfeitable as of the Separation Date
under any stock or other employee benefit plan with the Company; (6) in
Employee’s capacity as a shareholder of the Company, if applicable; and (7) any
claims arising after the date Employee signs this Agreement.  Employee
represents that Employee has made no assignment or transfer of any right, claim,
complaint, charge, duty, obligation, demand, cause of action, or other matter
waived or released by this Section.

 

5.California Civil Code Section 1542.  Employee acknowledges that Employee has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED
HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

Employee, being aware of said code section, agrees to expressly waive any rights
Employee may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

6.Acknowledgment of Waiver of Claims under ADEA.  Employee acknowledges that
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) against the Releasees, and
that this waiver and release is knowing and voluntary.  Employee agrees that
this waiver and release does not apply to any rights or claims that may arise
under the ADEA after the Effective Date of this Agreement.  Employee
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Employee was already entitled.  Employee
further acknowledges that Employee has been advised by this writing that: (a)
Employee should consult with an attorney prior to executing this Agreement; (b)
Employee has twenty-one (21) days within which to consider this Agreement; (c)
Employee has seven (7) days following Employee’s execution of this Agreement to
revoke this Agreement; (d) this Agreement shall not be effective until after the
revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law.  In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that Employee has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement.  Employee acknowledges and
understands that revocation must be accomplished by a written notification to
the undersigned Company representative that is received prior to the Effective
Date.  The Parties agree that changes, whether material or immaterial, do not
restart the running of the 21-day period.

7.Resignation on Termination. Employee agrees that Employee’s execution of this
Agreement shall serve as Employee’s resignation, effective as of the Separation
Date, from any directorships, offices, or other positions that Employee holds in
the Company or any affiliate.  Employees confirms that Employee’s resignation is
not because of any disagreement with the Company on any matter relating to the
Company’s operations, policies, or practices.

 

8.No Pending or Future Lawsuits.  Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees. The
Parties represent that neither Party intends to bring any claims on their own
behalf or on behalf of any other person or entity against the other Party or, in
the case of Employee, against any of the other Releasees.

 

9.Application for Employment.  Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company.  Employee further agrees not to
apply for employment with the Company and not otherwise pursue an independent
contractor or vendor relationship with the Company.

 

--------------------------------------------------------------------------------

 

 

10.[RESERVED]

 

11.Trade Secrets and Confidential Information/Company Property.  Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information,
noncompetition, and nonsolicitation of Company employees.  Employee agrees that
the above reaffirmation and agreement with the Confidentiality Agreement shall
constitute a new and separately enforceable agreement to abide by the terms of
the Confidentiality Agreement, entered and effective as of the Effective
Date.  Employee specifically acknowledges and agrees that any violation of the
restrictive covenants in the Confidentiality Agreement shall constitute a
material breach of this Agreement.  Employee’s signature below constitutes
Employee’s certification under penalty of perjury that Employee has returned all
documents and other items provided to Employee by the Company, developed or
obtained by Employee in connection with Employee’s employment with the Company,
or otherwise belonging to the Company, including, but not limited to, all
passwords to any software or other programs or data that Employee used in
performing services for the Company.  For the avoidance of doubt,
notwithstanding any other provision herein or in any other agreement between
Employee and the Company, following the Separation Date, Employee may retain, in
hardcopy and/or electronic format, and use the Microsoft Outlook Contacts and
similar contact information maintained by her as of the Separation Date.

 

12.No Third Party Cooperation.  Employee agrees that Employee will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement.  Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order.  If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
Employee cannot provide counsel or assistance.

 

13.Cooperation with the Company. Employee agrees that Employee will assist and
cooperate with the Company in connection with the defense or prosecution of any
claim that may be made against or by the Company or any Releasees, or in
connection with any ongoing or future investigation or dispute or claim of any
kind involving the Company, including meeting with the Company’s counsel, any
proceeding before any arbitral, administrative, judicial, legislative, or other
body or agency, including testifying in any proceeding to the extent such
claims, investigations or proceedings relate to services performed or required
to be performed by Employee, pertinent knowledge possessed by Employee, or any
act or omission by Employee. Employee further agrees to perform all acts and
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this paragraph.

 

14.Nondisparagement.  Employee agrees not to disparage the Company or the
Company’s officers, directors, employees, shareholders, parents, subsidiaries,
affiliates, and agents, in any manner likely to be harmful to them or their
business, business reputation, or personal reputation, and the Company agrees
that none of its officers or directors will disparage Employee in any manner
likely to be harmful to Employee’s business, business reputation or personal
reputation; provided that both Employee and the Company’s officers and directors
may respond accurately and fully to any question, inquiry, or request for
information when required by law, court order or legal process or in connection
with a government or regulatory proceeding or investigation.  In addition,
nothing in this provision or this Agreement is intended to prohibit or restrain
Employee in any manner from making disclosures or engaging in any Protected
Activity, as described in Section 20 herein. The Parties acknowledge and agree
that the obligations of the Company’s officers and directors under this Section
shall only apply for so long as each officer and director remains an employee or
director of the Company, as applicable. Employee will refer any requests for
verification of her employment or an employment reference to the Company’s Chief
Financial Officer and, in response to any such request, the Company’s Chief
Financial Officer will state only that Employee resigned and provide Employee’s
dates of employment and last position held.  

 

15.Breach.  In addition to the rights provided in the “Attorneys’ Fees” section
below, the Parties acknowledge and agree that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA by Employee, or of any

 

--------------------------------------------------------------------------------

 

provision of the Confidentiality Agreement shall entitle the non-breaching Party
immediately to recover and/or cease providing the consideration provided to the
other Party under this Agreement and to obtain damages, as applicable.  

 

16.No Admission of Liability.  The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee.  No action taken by the Parties hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by anyone of any fault or
liability whatsoever to the other Party or to any third party.

 

17.Costs.  The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

 

18.ARBITRATION.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION BEFORE A SINGLE, MUTUALLY AGREED,
NEUTRAL ARBITRATOR IN SAN FRANCISCO COUNTY, ADMINISTERED BY THE JUDICIAL
ARBITRATION AND MEDIATION SERVICE (“JAMS”) UNDER ITS COMPREHENSIVE ARBITRATION
RULES (“JAMS RULES”) AND CALIFORNIA LAW.  THE ARBITRATOR MAY GRANT INJUNCTIONS
AND ANY OTHER RELIEF AVAILABLE UNDER APPLICABLE LAW IN SUCH DISPUTES.  THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL
CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW
PROVISIONS OF ANY JURISDICTION.  TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH
CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE.  THE DECISION OF THE
ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION.  IN RESOLVING ANY MATTER SUBMITTED TO ARBITRATION, THE ARBITRATOR
SHALL STRICTLY FOLLOW THE SUBSTANTIVE LAW APPLICABLE TO THE DISPUTE, CLAIM OR
CONTROVERSY AND THE ARBITRATOR’S AUTHORITY AND JURISDICTION SHALL BE LIMITED TO
DETERMINING THE DISPUTE IN CONFORMITY WITH APPLICABLE LAW AS TO LIABILITY,
DAMAGES AND REMEDIES, TO THE SAME EXTENT AS IF THE DISPUTE WAS DETERMINED BY A
COURT WITHOUT A JURY.  THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE PARTIES TO THE ARBITRATION
SHALL EACH PAY HALF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY
SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED,
HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE
PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW.  THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY.  NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

 

19.Authority; Successors.  The Company represents and warrants that the
undersigned has the authority to act on behalf of the Company and to bind the
Company and all who may claim through it to the terms and conditions of this
Agreement.  Employee represents and warrants that Employee has the capacity to
act on Employee’s own behalf and on behalf of all who might claim through
Employee to bind them to the terms and conditions of this Agreement.  Each Party
warrants and represents that there are no liens or claims of lien or assignments
in law or equity or otherwise of or against any of the claims or causes of
action released herein. This Agreement and all rights hereunder will inure to
the benefit of, be enforceable by, and binding on the Parties and their heirs,
agents, representatives, successors and assigns.  The Company will require any
successors or assigns to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place.  

 

--------------------------------------------------------------------------------

 

 

20.Protected Activity.  Employee understands that nothing in this Agreement or
the Confidentiality Agreement shall in any way limit or prohibit Employee from
engaging for a lawful purpose in any Protected Activity, provided, however, that
Employee agrees not to seek or accept any monetary award from such a proceeding
(except with respect to proceedings before the Securities and Exchange
Commission). For purposes of this Agreement, “Protected Activity” shall mean
filing a charge, complaint, or report with, or otherwise communicating with,
cooperating with or participating in any investigation or proceeding that may be
conducted by, any federal, state or local government agency or commission,
including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, and
the National Labor Relations Board (“Government Agencies”), or discussing the
terms and conditions of Employee’s employment with others to the extent
expressly permitted by Section 7 of the National Labor Relations Act. Employee
understands that in connection with such Protected Activity, Employee is
permitted to disclose documents or other information to Government Agencies as
permitted by law, and without giving notice to, or receiving authorization from,
the Company. Notwithstanding the foregoing, Employee agrees to take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Company confidential information under the
Confidentiality Agreement to any parties other than the relevant Government
Agencies. Employee further understands that “Protected Activity” does not
include the disclosure of any Company attorney-client privileged communications,
and that any such disclosure without the Company’s written consent shall
constitute a material breach of this Agreement. In addition, pursuant to the
Defend Trade Secrets Act of 2016, Employee is notified that an individual will
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that (i) is made in confidence to a
federal, state, or local government official (directly or indirectly) or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) is made in a complaint or other document filed in a
lawsuit or other proceeding, if (and only if) such filing is made under seal. In
addition, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
individual’s attorney and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.

21.No Representations.  Employee represents that Employee has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement.  Employee has not relied upon
any representations or statements made by the Company that are not specifically
set forth in this Agreement. Employee acknowledges that there has been an
opportunity to negotiate the terms of this Agreement and that the Agreement will
not be interpreted as an employer promulgated agreement.

 

22.Severability.  In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

23.Waiver of Statutory Information Rights.  Employee hereby waives any current
or future rights Employee may have under Section 220 of the Delaware General
Corporation Law (and similar rights under other applicable law) to inspect, or
make copies and extracts from, the Company’s stock ledger, any list of its
stockholders, or any other books and records of the Company or any of its
affiliates or subsidiaries, in Employee’s capacity as a holder of stock, shares,
units, options, or any other equity instrument.

 

24.Attorneys’ Fees.  Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

 

25.Entire Agreement.  This Agreement and its exhibits represents the entire
agreement and understanding between the Company and Employee concerning the
subject matter of this Agreement and Employee’s employment with and separation
from the Company and the events leading thereto and associated therewith, and
supersedes and replaces any and all prior agreements and understandings
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, including the Offer Letter, with the exception of the
Confidentiality Agreement, Indemnification Agreement, Option Agreements, and RSU
Agreements. In the event of any conflict between any of the terms in this

 

--------------------------------------------------------------------------------

 

Agreement and the terms of any other surviving agreement between the Parties,
the terms of this Agreement will be controlling.

 

26.No Oral Modification.  This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Financial Officer.

 

27.Governing Law.  This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions.  The Parties consent to
personal and exclusive jurisdiction and venue in the State of California.  

 

28.Effective Date. Employee understands that this Agreement shall be null and
void if not executed by Employee, and returned to the Company, within forty-five
(45) days. Each Party has seven (7) days after that Party signs this Agreement
to revoke it.  This Agreement will become effective on the eighth (8th) day
after Employee signed this Agreement, so long as it has been signed by the
Parties and has not been revoked by either Party before that date (the
“Effective Date”).

 

29.Counterparts.  This Agreement may be executed in counterparts and each
counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.  The counterparts of this Agreement may be executed and delivered
by facsimile, photo, email PDF, Docusign/Echosign or a similarly accredited
secure signature service, or other electronic transmission or signature.  This
Agreement may be executed in one or more counterparts, and counterparts may be
exchanged by electronic transmission (including by email), each of which will be
deemed an original, but all of which together constitute one and the same
instrument.

 

30.Voluntary Execution of Agreement.  Employee understands and agrees that
Employee executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Employee’s claims against the Company and any of the
other Releasees.  Employee acknowledges that:

(a)Employee has read this Agreement;

 

 

(b)

Employee has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Employee’s own choice or has elected not to
retain legal counsel;

 

 

(c)

Employee understands the terms and consequences of this Agreement and of the
releases it contains; and

(d)Employee is fully aware of the legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

REKHA HEMRAJANI, an individual

Dated:  April 8, 2020

/s/ Rekha Hemrajani

 

Rekha Hemrajani

 

ARAVIVE, INC.

Dated:  April 8, 2020

By

/s/ Vinay Shah

 

Name: Vinay Shah

 

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

[STOCK OPTION AGREEMENT]

Form of Stock Option Grant Notice and Stock Option Agreement (Incorporated
herein by reference to Exhibit 99.2 of our registration statement on Form S-8
(File No. 333-233866), as filed with the SEC on September 20, 2019)
[http://www.sec.gov/Archives/edgar/data/0001513818/000156459019035125/arav-ex992_8.htm].

 

--------------------------------------------------------------------------------

 

EXHIBIT B

[RSU AGREEMENT]

Form of 2019 Equity Incentive Plan Restricted Stock Unit Grant Notice and
Restricted Stock Unit Award Agreement. (incorporated by reference to our Annual
Report on Form 10-K (File No. 001-36361 as filed with the SEC on March 27, 2020)
[http://www.sec.gov/Archives/edgar/data/1513818/000156459020013390/arav-ex1050_1259.htm]



 

--------------------------------------------------------------------------------

 

EXHIBIT C

[2019 EQUITY INCENTIVE PLAN]

The Aravive, Inc. 2019 Equity Incentive Plan (incorporated by reference to
Appendix A to the Definitive Proxy Statement on Schedule 14A filed with the
Securities and Exchange Commission on August 9, 2019)
[http://www.sec.gov/Archives/edgar/data/0001513818/000119312519217376/d781042ddef14a.htm].

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

[CONFIDENTIALITY AGREEMENT]

Filed as an exhibit to the Offer Letter, dated January 8, 2020, between Rekha
Hemrajani and Aravive, Inc. (Incorporated herein by reference to Exhibit 10.1 of
our current report on Form 8-K (File No. 001-36361 as filed with the SEC on
January 9, 2020)
[http://www.sec.gov/Archives/edgar/data/0001513818/000156459020000651/arav-ex101_8.htm].

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

[INDEMNIFICATION AGREEMENT]

Form of Indemnification Agreement by and between the Company and each of its
directors and officers. (Incorporated herein by reference to Exhibit 10.10 of
our registration statement on Form S-1, as amended (File No. 333-193997), as
filed with the SEC on March 6, 2014).
[http://www.sec.gov/Archives/edgar/data/0001513818/000119312514086819/d650566dex1010.htm]

 